Citation Nr: 0116650	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependents' Educational 
Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1950 to November 1952, and from December 1954 
to January 1973.  He died in August 1986.  The appellant is 
his surviving spouse.

In September 1995 the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's claims of 
entitlement service connection for the cause of the veteran's 
death and entitlement to DEA benefits under chapter 35, title 
38, United States Code.  She was properly notified of that 
rating decision, and did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision in which the RO 
determined that the appellant had not submitted new and 
material evidence sufficient to reopen the service connection 
claims for the cause of the veteran's death and DEA benefits.  

The appellant was afforded a hearing before a local Hearing 
Officer in January 2000 and a Travel Board hearing before the 
undersigned Member of the Board in April 2001; transcripts of 
both hearings are of record.  



FINDINGS OF FACT

1.  The veteran died in August 1986, as the result of an 
automobile accident.  A severe head concussion to the left 
side was identified as the immediate cause of death.  He was 
service-connected for chronic lung disease.

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in September 1995.  The RO properly notified the 
appellant of that determination; she did not appeal.

3.  Evidence submitted since the RO's September 1995 decision 
does not bear directly and substantially upon the specific 
matter under consideration, is merely cumulative of 
previously submitted evidence, and is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim of entitlement to service connection for the cause 
of the veteran's death.

4.  The appellant's claim of entitlement to DEA benefits was 
denied by the RO in September 1995.  The RO properly notified 
the appellant of that determination; she did not appeal.  

5.  Evidence submitted since the RO's September 1995 decision 
does not bear directly and substantially upon the specific 
matter under consideration, is merely cumulative of 
previously submitted evidence, and is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim of entitlement to DEA benefits.  




CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's final September 
1995 rating decision is not new and material; thus, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).  

2.  The evidence submitted since the RO's final September 
1995 rating decision is not new and material; thus, the 
appellant's claim of entitlement to DEA benefits is not 
reopened.  38 U.S.C.A. §§ 3501, 3510, 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.807, 20.1103, 21.3020, 21.3021 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DEA benefits, which were denied by the RO in 
September 1995 and were not appealed.  

In the interest of clarity, the Board will initially review 
the statutes, regulations, and court decisions that are 
pertinent to this claim.  The factual background of these 
issues will be briefly described.  Finally, the Board will 
analyze the appellant's claim and render a decision.

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Service connection may be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it is determined that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).


Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§  20.200, 20.302.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.
Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board further observes that the United States Congress 
has recently passed, and the President has signed into law, 
legislation addressing VA's mandate to assist veterans in 
developing evidence in support of their claims.  Several 
bills were involved in that process, and the legislation 
which now governs cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.  The Board also notes that the Veterans Claims 
Assistance Act of 2000 contains a number of new provisions 
pertaining to claims adjudication.  Of significance in the 
matter of new and material evidence is language which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.



For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Dependents' Educational Assistance

The educational program established by chapter 35 of title 
38, U.S. Code, is for the purpose of providing opportunities 
for education to eligible persons whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent or spouse from a disease or 
injury incurred or aggravated in the Armed Forces, and for 
the purpose of aiding such persons in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such parent 
or spouse.  See 38 U.S.C.A. § 3500 (West 1991).  

Each eligible person shall, subject to the provisions of 
chapter 35, title 38, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510.  An "eligible person" 
means, in pertinent part, the surviving spouse of any person 
who died of a service-connected disability, the spouse of any 
member of the Armed Forces serving on active duty who, by the 
Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (i) missing in action, (ii) captured in line of 
duty by a hostile force, or (iii) forcibly detained or 
interned in line of duty by a foreign government or power, or 
the spouse of any person who has a total disability permanent 
in nature resulting from a service-connected disability, or 
the surviving spouse of a veteran who died while a disability 
so evaluated was in existence, arising out of active 
military, naval, or air service after the beginning of the 
Spanish-American War, but only if such service did not 
terminate under dishonorable conditions.  38 U.S.C.A. 
§§ 3501(a)(1)(B); 38 C.F.R. §§ 3.807, 20.3021.  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  



Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

In March 1973 the RO granted the veteran service connection 
for chronic lung disease; a 30 percent disabling rating was 
assigned.  

The veteran died in a motor vehicle accident in August 1986.  
According to the death certificate, the veteran's car hit the 
end of a State bridge.  The immediate cause of death was 
determined to be a severe head concussion to the left side.  
There were also internal injuries to the chest cavity.  The 
time of the accident was between 11pm and midnight.  It was 
estimated that the veteran died within five minutes of the 
onset of the fatal injuries.  No autopsy was performed.  

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death and DEA 
benefits in August 1995.  In September 1995 the RO denied the 
appellant's claim finding that the evidence of record, which 
consisted of service medical records, the appellant's and 
veteran's marriage certificate, and the veteran's death 
certificate, did not indicate that the veteran's death was 
due to any disease or injury incurred during service.  
Therefore, the RO determined that the appellant was not 
entitled to DEA benefits.  The RO notified the appellant of 
its decision and her appellate rights by letter dated in 
September 1995; the appellant did not appeal.  

In October 1999 the appellant filed a claiming seeking to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death and DEA benefits.  She did not 
submit any additional evidence at that time.  In a November 
1999 RO rating decision the RO determined that the appellant 
had not submitted new and material evidence to warrant 
reopening her claim.  

The appellant was afforded a hearing before a Hearing Officer 
at the RO in January 2000, at which time she submitted a copy 
of a service medical record from July 1968, which diagnosed 
the veteran with chronic obstructive pulmonary disease, and 
two lay statements attesting to the veteran's regular use of 
an inhaler.  The appellant testified that the veteran 
regularly placed his inhaler on the seat of his car while 
driving.  She proffered a theory that, at the time of his 
motor vehicle accident, the veteran lost control of his car 
while attempting to reach his inhaler on the passenger seat.  
According to her testimony, there was no one in the car with 
the veteran at the time of the accident.  She indicated that 
she did not know his rate of speed or whether he had consumed 
any alcoholic beverages, and she could not remember the 
weather conditions on the night of his death.  She further 
testified that she did not know whether the police had 
supplied her a copy of the accident report, and she 
specifically denied having recently requested one.  

In a supplemental statement of the case issued in January 
2000, the RO continued its determination that the appellant 
had not submitted new and material evidence sufficient to 
warrant reopening her claim of entitlement to service 
connection for the cause of the veteran's death and DEA 
benefits.  

The appellant was afforded a Travel Board hearing before the 
undersigned Member of the Board in April 2001.  At that time 
she again testified that she believed the veteran could have 
been reaching for his inhaler at the time of the accident 
when he lost control of the car.  According to her testimony, 
the veteran had driven that route repeatedly and was familiar 
with the road.  Again, she indicated that she did not 
remember road conditions on the night of the veteran's death 
and she did not have a copy of the accident report.  She did, 
however, provide another copy of the July 1968 medical record 
evidencing the veteran's diagnosed chronic obstructive 
pulmonary disease.  

Analysis

In 1995 the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied 
because there was no evidence that the veteran's death was 
caused by a service-connected disease or injury.  The 
appellant was notified of the decision and her appellate 
rights.  The September 1995 rating decision became final, 
inasmuch as the appellant did not initiate an appeal by 
filing a notice of disagreement.  See 38 U.S.C.A. § 7105; 
38 C.F.R.§§  20.302, 20.1103.  

Since then, the appellant has submitted photocopies of a July 
1968 service medical record, which noted the veteran's 
chronic obstructive pulmonary disease.  This item is 
duplicative of evidence of record prior to the RO's September 
1995 decision.  38 C.F.R. § 3.156(a).  

The appellant has also offered evidence in the form of lay 
statements and her oral testimony that her husband frequently 
used an inhaler because of his service-connected chronic lung 
disease.  During her testimony, the appellant hypothesized 
that her husband had an attack while driving, reached for his 
inhaler, which he kept on the passenger seat, and 
subsequently lost control of the car.  Although such oral and 
written testimony is new, inasmuch as it was not previously 
associated with the file at the time of the September 1995 RO 
decision, it is not material to the appellant's claim because 
it does not competently address the relationship between the 
veteran's service, his service-connected disability, and his 
death.

We recognize that this is not a case in which the widow is 
attempting to establish, through her lay testimony, a medical 
cause-and-effect linkage between the veteran's service-
connected chronic lung disease and the cause of his death.  
See Routen v. Brown, 10 Vet. App. 183, 186, (1997), where the 
Court specifically stated,  "Lay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C. § 5108."  The appellant acknowledges that the 
veteran died due to blunt trauma to the head in an automobile 
accident.  Nevertheless, she theorizes that, because he often 
used a medicine inhaler which he kept on the seat of the 
vehicle, his fatal accident may have resulted from his 
reaching for the inhaler and consequently losing control of 
the car.

It is uncontroverted in this case that there were no 
witnesses to the veteran's accident.  Had the appellant 
witnessed the accident, she would be competent, even as a 
layperson, to testify as to what she saw and experienced.  
However, the fact that she was not there reduces her opinion 
of what transpired, and what caused it, to the level of 
conjecture and speculation.  With all due respect for the 
obvious sincerity of her belief as to what happened, the 
Board is unable to find that it creates a preponderance of 
evidence in favor of the claim, or that it places the 
evidence in approximate equipoise so as to invoke the 
benefit-of-the-doubt doctrine.

In essence, the Board believes that the evidence submitted by 
the appellant in her attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is, in essence, identical to evidence 
submitted prior to the September 1995 rating decision, in 
which the RO determined that the veteran's death was not due 
to a service-connected disease or injury.  The bulk of this 
evidence is either cumulative of previously submitted 
evidence or does not bear directly and substantially upon the 
specific matter under consideration.  Therefore, the Board 
finds that such evidence is not so significant that it must 
be addressed in order to decide fairly the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted, and thus the claim must 
remain denied.  See Evans v. Brown, 9 Vet. App. 273 (1996); 
see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


The Board recognizes that Congress has provided for 
educational assistance to the surviving spouses of veterans 
who died of service-connected disabilities for the purpose of 
assisting them in preparing them to support themselves and 
their families at a standard of living level which the 
veteran, but for the veteran's death or service disability, 
could have expected to provide for the veteran's family.  38 
U.S.C.A. § 3500.  Specifically, a surviving spouse of (1) a 
veteran who died of a service- connected disability, or (2) a 
veteran who died while having a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability arising out of active military, naval, or air 
service after the beginning of the Spanish-American War, is 
eligible for survivors' educational assistance.  38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021.

In its September 1995 rating decision, the RO determined that 
the veteran's death was not primarily or secondarily related 
to a service-connected disease or injury.  Additionally, the 
RO found that the veteran did not have a service-connected 
disability evaluated as total and permanent at the time of 
his death.  Therefore, the RO denied the appellant's claim of 
entitlement to DEA benefits.  As discussed above, the 
appellant was notified of the September 1995 RO rating 
decision and her appellate rights; she did not appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R.§§  20.302, 20.1103.

As discussed in detail above, the appellant has not submitted 
new and material evidence, which tends to indicate the 
veteran died of, or due to, a service-connected disability.  
Additionally, the appellant has not submitted any evidence 
since the final September 1995 rating decision that indicates 
the veteran was totally and permanently disabled due to a 
service-connected disability at the time of his death.  
Therefore, the Board finds that no new and material evidence 
sufficient to warrant reopening her claim of entitlement to 
DEA benefits has been submitted and, therefore, that claim 
also must remain denied.  See Evans v. Brown, supra.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.

New and material evidence not having been submitted, the 
claim of entitlement to DEA benefits is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

